DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma et al. (U.S. Pub No. 20180196415).
Regarding claim 1, Iagnemma et al. disclose a method comprising: navigating an autonomous vehicle (AV) to a drop-off location associated with a user in the AV (See paragraph 0031) ;
 receiving sensor data from one or more sensors associated with the AV (See abstract; paragraph 0036-0037);   
          determining, based on the sensor data, an orientation of the user in the AV and a location of the AV relative to a final destination of the user (See paragraph 0005; “the non electronic signaling involves identifiable passive features of the user”  therefore it is obvious to know the orientation of the user in the AV); 
and generating a recommendation for how to exit the AV at the drop-off location based on the orientation of the user in the AV and the location of the AV relative to the final destination of the user (See paragraph 0006-0007; (goal location = destination)).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of Iagnemma et al. to have a means to know the orientation of the user in the AV and a location of the AV relative to a final destination of the user since it would help determine precise goal location for pick up and drop off of the user.
Regarding claims 11, 18, Iagnemma et al. disclose an autonomous vehicle as shown in Fig. 12 that comprises a mechanical system; a motor control system in communication with the mechanical system; one or more processing devices; and a memory (See paragraph 0075); when executed by the one or more processing devices, cause the one or more processing devices to: navigate the autonomous vehicle (AV) to a drop-off location associated with a user in the AV (See paragraph 0031); receive sensor data from one or more sensors associated with the AV (See abstract; paragraph 0036-0037);   
; determine, based on the sensor data, an orientation of the user in the AV and a location of the AV relative to a final destination of the user (See paragraph 0005; “the non electronic signaling involves identifiable passive features of the user”;  therefore it is obvious to know the orientation of the user in the AV); 

Regarding claims 2, 12, 19, Iagnemma et al. disclose determining the orientation of the user in the AV comprises determining a seating location of the user within the AV, and wherein the recommendation for how to exit the AV comprises an indication of which AV door to use to exit the AV (See paragraph 0032; Fig. 15, the vehicle is positioned for drop-off or pick-up wherein it would have been obvious to figure out the goal location (destination) and orientation of the user for recommendation as to which door to exit).  
Regarding claim 3, Iagnemma et al. disclose wherein the one or more sensors comprise at least one of a camera sensor, a light detection and ranging (LIDAR) sensor, a radar sensor, a seat sensor, a seat belt sensor, and a global positioning system (GPS) sensor (See paragraph 0036, 0114).
Regarding claims 4, 13, Iagnemma et al. disclose providing the recommendation via at least one of a display in the AV, a speaker in the AV, a light-emitting device in the AV, and a client device associated with the user, wherein the recommendation comprises at least one of a visual indication of an exit direction or an AV door to use to exit the AV, audio instructions for exiting the AV, and visual exit instructions rendered on a display (See paragraph 0037, auditory; paragraph 0057).
Regarding claims 5-6, 14-15, Iagnemma et al. disclose generating wayfinding information comprising directions from the drop-off location to the final destination of the user; and wherein the wayfinding information is based on at least one of the orientation of the user in the AV, the location of the AV relative to a final destination, and a current location of the user relative to the final destination (See paragraph 0046).  
Regarding claim 7-8, 16, Iagnemma et al. disclose providing the wayfinding information via at least one of a display in the AV, a speaker in the AV, and a client device associated with the user, wherein the wayfinding information comprises at least one of an audio output comprising the directions from the drop-off location to the final destination, a graphical preview of a path from the drop-off location to the final destination, a digital map comprising the directions from the drop-off location to the final destination, and a street view of an area outside of the AV; and determining that the user has exited the AV; and sending wayfinding information to a client device associated with the user, the wayfinding information comprising at least one of directions from a current location of the user to the final destination of the user, a digital map comprising the directions from the current location of the user to the final destination, a graphical preview of a path from the current location of the user to the final destination, audio instructions for traveling from the current location of the user to the final destination, and a street view of an area outside of the AV (See paragraph 0046). 
Regarding claims 9, 17, Iagnemma et al. disclose tracking the user outside of the AV based on additional sensor data obtained from one or more sensors, the one or more sensors comprising at least one of a camera sensor on an exterior of the AV, a radar sensor on the exterior of the AV, a LIDAR sensor on the exterior of the AV, and a GPS sensor the client device associated with the user; and sending a wayfinding update to the client device associated with the user, the wayfinding update being based on a tracked location of the user (See paragraph 0051-0052).
Regarding claim 10, Iagnemma et al. disclose wherein the wayfinding update comprises at least one of course correction instructions, updated navigating instructions associated with the tracked location of the user and the final destination, an alternate route to the final destination, and environment cues (See paragraph 0025).  
	Regarding claim 20, Iagnemma et al. disclose when executed by the one or more processing devices, cause the one or more processing devices to: determine that the user has exited the AV; send wayfinding information to a client device associated with the user, the wayfinding information comprising at least one of directions from a current location of the user to the final destination of the user, a digital map comprising the directions from the current location of the user to the final destination, a graphical preview of a path from the current location of the user to the final destination, audio instructions for traveling from the current location of the user to the final destination, and a street view of an area outside of the AV; (See paragraph 0046)
 track the user outside of the AV based on additional sensor data obtained from one or more sensors, the one or more sensors comprising at least one of a camera sensor on an exterior of the AV, a radar sensor on the exterior of the AV, a LIDAR sensor on the exterior of the AV, and a GPS sensor the client device associated with the user (See paragraph 0051-0052);
 and send a wayfinding update to the client device associated with the user, the wayfinding update being based on a tracked location of the user, the wayfinding update comprising at least one of course correction instructions, updated navigating instructions associated with the tracked location of the user and the final destination, an alternate route to the final destination, and environment cues (See paragraph 0025).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661